Citation Nr: 1823413	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  13-17 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for heart disease, to include as secondary to diabetes mellitus, type II, and as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from September 1963 to September 1966.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2011 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

The issue of service connection for heart disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Giving every reasonable doubt to the Veteran, his bilateral hearing loss is related to his combat service.  

2.  Giving every reasonable doubt to the Veteran, his tinnitus is related to his combat service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1110, 1131, 1154(a), 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 1131, 1154(a), 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting service, was aggravated therein.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability, there must be competent evidence of the following:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."   However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection will also be presumed for certain chronic diseases, including other organic diseases of the nervous system, which include hearing loss and tinnitus, if manifest to a compensable degree within one year after discharge from service.  See 38 C.F.R. §§ 3.307, 3.309 (2017).  Such a chronic disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  In order for the presumption to apply, the claimant must be a veteran with 90 days of active, continuous service.  38 C.F.R. § 3.307(a)(1).

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C. § 1154(b) (2012) and its implementing regulation, 38 C.F.R. § 3.304(d) (2017), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C. § 1154(b); 38 C.F.R. § 3.304(d).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in the case of a combat Veteran, not only is the combat injury presumed, but so is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish service connection, however, there must be the evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2017).  Even if disabling loss is not demonstrated at separation, a veteran may establish service connection for a current hearing disability by submitting evidence that a current disability is causally related to service.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

The Board initially acknowledges that the lack of any evidence showing the Veteran had bilateral hearing loss during service is not fatal to his claim for service connection.  The laws and regulations do not strictly require in-service complaint of, or treatment for, hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, the Court of Appeals for Veterans Claims has held where there is no evidence of the veteran's claimed hearing disability until many years after separation from service, "[i]f evidence should sufficiently demonstrate a medical relationship between the veteran's in service exposure to loud noise and his current disability, it would follow that the veteran incurred an injury in service . . . ."  Hensley, supra, (quoting Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992)).  Therefore, the critical question is whether the veteran has current hearing loss disability which is causally related to service.

The Veteran's service personnel records demonstrate that he served in Vietnam and that his military occupational specialty was in field artillery.  Therefore, the record shows that he was exposed to acoustic trauma during service.  The service treatment records do not show any complaints, diagnoses, or treatment related to hearing loss or tinnitus.

The Veteran had a VA examination in November 2010 at which time he reported difficulty with his hearing since his military service.  People often had to tap him to get his attention, and he constantly had to ask people to repeat themselves.  The Veteran reported constant tinnitus that he first noticed in March 1966 when he was caught in front of 105 howitzers during a fire mission.  He denied post-service noise occupational or recreational noise exposure.

On the audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
55
75
75
LEFT
50
50
65
80
80

Speech audiometry revealed speech recognition ability of 85 percent in each ear.  The examiner diagnosed the Veteran with moderate to severe bilateral sensorineural hearing loss.  The examiner opined that hearing loss and tinnitus were not as least as likely as not related to military service because hearing was normal on separation from service and there were no complaints of hearing loss or tinnitus during service.

The Veteran wrote in June 2013 that he spoke to unit medics during service about his hearing loss and tinnitus and was told that there was nothing that could be done.

A VA examiner opined in June 2015 that the hearing loss and tinnitus were not as likely as not related to the Veteran's military noise exposure and service because they developed after service.  The examiner cited the Institute of Medicine 2006 study that found there was not sufficient evidence to find that permanent noise-induced hearing loss can develop long after the cessation of noise exposure.  It was also noted that tinnitus and hearing loss can occur separately.  While they commonly are present together, one does not cause the other.

The Veteran is competent to report that his hearing loss and tinnitus began during service, and the Board finds him credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Furthermore, the Veteran's reports of hearing loss and tinnitus during service are consistent with the circumstances, conditions, or hardships of his being in combat in Vietnam.  See 38 U.S.C. § 1154(b); 38 C.F.R. § 3.304(d).  In addition, the Veteran has also maintained a continuity of symptoms since service, and the notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which is an alternative means of establishing the required nexus or linkage between current disability and service applies here, as diseases of the nervous system are identified as chronic under 38 C.F.R. § 3.309(a).  The Board further notes that had the initial VA examiner understood that a positive documented showing of in-service hearing loss was not necessary in order to link the Veteran's current bilateral hearing loss and tinnitus to service, the examiner would have more likely opined in favor of the claims.  The record therefore adequately shows that the Veteran has had bilateral hearing loss and tinnitus since service, and that giving the benefit of the doubt to the Veteran, service connection for these disabilities is warranted.  


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


REMAND

The Veteran is seeking service connection for heart disease, to include as secondary to diabetes mellitus, type II, and as due to herbicide exposure.  The Veteran had an examination arranged through VA QTC Services in June 2010 at which he was diagnosed with cardiomyopathy that was noted to have been present for ten years.  In November 2014, a VA examiner opined that diabetic cardiomyopathy was present.  However, the examiner also opined that diabetic cardiomyopathy was less likely than not the result of the service-connected diabetes because the former often develops over a long period of time, and the Veteran only had a one to two year history of diabetes mellitus.  The Veteran's presentation had the appearance of being post-infectious or idiopathic in origin.  Probative value cannot be given to the VA examiner's opinion because of its internal contradictions regarding whether the Veteran has diabetic cardiomyopathy.  Furthermore, the opinion is insufficient because the examiner did not provide an opinion regarding whether the heart disease was aggravated by the service-connected diabetes mellitus.  See El-Amin v. Shinseki, 26 Vet. App. 136 (2013).  A new VA examination must be obtained before the claim can be decided on the merits.   

VA treatment records to June 2017 have been associated with the claims file.  The RO should therefore attempt to obtain all relevant VA treatment records dated from 
June 2017 to the present, while the claim is in remand status.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from June 2017 to the present.

2.  Schedule the Veteran for an appropriate VA examination for heart disease.  The examiner must be given full access to the Veteran's complete VA claims file for review.  The examiner must specifically note on the report whether the Veteran's VA claims file was reviewed.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  

The examiner should list the diagnoses related to heart disease.  In addition, the examiner should specifically state whether ischemic heart disease is present.

The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed heart disease is related to service or was incurred in service or within a year of service.

The examiner should also opine as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed heart disease was caused or aggravated by the service-connected diabetes mellitus, type II.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor as it is to find against it.

The examiner must include in the medical report the rationale for any conclusions expressed, to include descriptions of the medical processes involved, and citation to relevant medical literature/treatises as necessary.

3.  After completing the above actions, readjudicate the Veteran's claim of service connection for heart disease, to include as secondary to diabetes mellitus, type II, and as due to herbicide exposure.  If the claims remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


